MEMORANDUM **
Margarita Gazca-Sanchez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252, and we grant the petition for review and remand for further proceedings.
The BIA determined that Gazca-San-chez’s failure to provide her fingerprints before her removal hearing was a sufficient reason to deem her relief application abandoned. The BIA, however, did not have the benefit of our intervening decision in Cui v. Mukasey, 538 F.3d 1289 (9th Cir.2008), which held that the denial of a continuance for fingerprint processing pri- or to April 2005 may be an abuse of discretion. We therefore remand for the BIA to reconsider its dismissal of Gazca-Sanchez’s appeal. See id. at 1292-95; see also Kara*936petyan v. Mukasey, 543 F.3d 1118, 1129-32 (9th Cir.2008).
In light of our disposition, we need not address Gazca-Sanchez’s remaining contention.
Petitioner’s counsel is reminded that unpublished dispositions filed before January 1, 2007, may not be cited to this court. See 9th Cir. R. 36-3(e).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.